DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian J. Pangrle on March 15, 2021.
The application has been amended as follows: 
	17. The method of claim [[1]]16 wherein the feature shape likelihood function 	depends on a difference between a calculated feature shape value and one 	of the specified feature shape values.
Reasons for Allowance
Claims 16-35 are allowed (renumbered 1-20, respectively).
The following is an examiner’s statement of reasons for allowance: 
The prior art to Whitaker (2015/0355353) teaches receiving n-dimensional seismic data (voxels, pixels) and seismic modeling to determine rock properties and analyzing said data to assign a cluster of shapes to the pixels. However, the prior art fails to anticipate or render obvious the following in claims 16 and 35-36, using a feature shape likelihood function to determine at least one feature shape likelihood for each of the points with respect to a plurality of specified feature shapes and associating a plurality of the points with one of the characteristic feature shapes wherein the plurality of the points correspond to a feature in the subterranean geologic environment, in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865